                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                       )      CASE NO. 1:19-CV-145
                                                    )
                       Plaintiff,                   )      JUDGE DAN AARON POLSTER
                                                    )
                v.                                  )      MAGISTRATE JUDGE
                                                    )      THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,              )
                                                    )
                       Defendants.                  )

     MEMORANDUM IN SUPPORT OF STUDIO ENTERPRISE MANAGER, LLC’S
                      MOTION TO INTERVENE

         This proceeding concerns the receivership and potential wind down of a chain of non-

profit colleges indirectly owned by The Dream Center Foundation, a nonprofit organization

based in Los Angeles, California. The Defendants have elected to pursue a federal receivership,

rather than bankruptcy, which they believe to be the best available means to protect and preserve

their going concern value for the benefit of their stakeholders and minimize disruption to their

students. Studio Enterprise Manager, LLC (“Studio”), a secured creditor of, and counterparty to

several contracts with, the Defendants did not receive any advance notice of the filing of this

proceeding or the terms of the Order Appointing Receiver (ECF No. 8) (“Receiver Order”)

entered by the Court on January 18, 2019.

         Studio is a secured party pursuant to Section 4.28 of that certain Amended and Restated

Framework Agreement dated as of January 7, 2019, by and among Studio, Dream Center

Education Holdings, LLC (“DCEH”), Dream Center South University, LLC (“South”), Dream

Center Argosy University of California, LLC (“Arogsy”), Argosy Education Group, LLC

(“AEG”), the Arts Institutes International, LLC (“AII”) and the other parties signatory thereto



{7909971:
NY:       }
    1163904-3
(“Framework Agreement”). Many of the DCEH entities are Receivership Entities (as defined in

the Receiver Order and as further described below). The security interests (“Security Interests”)

granted to Studio under the Framework Agreement secure the grantors’ performance of their

obligations under the Framework Agreement and the other Transaction Documents (as defined

below).

         For the past year, Studio has worked closely with DCEH and the Department of

Education to find a solution to the Receivership Entities’ financial distress in the hopes of

reaching a consensual restructuring that would protect creditors and students alike by providing

the necessary financial stability to continue operation of the DCEH campuses. These efforts

resulted in the January 7, 2019 spinoff of South and AII and certain of their respective

subsidiaries (“Spin-off Schools”) to Education Principle Foundation, a non-profit organization

unaffiliated with the Defendants and approved by the Department of Education. The Spin-off

Schools are not a party to this proceeding. An affiliate of Studio also provided a material portion

of the incremental funding necessary to facilitate the spinoff transaction (“Transaction”). 1 As

part of the Transaction, Studio entered into, among other documents: (i) the Framework

Agreement, which outlines the multi-stepped plan for completion of the Transaction; (ii)

Managed Services Agreements with AII, South, Argosy and AEG (“MSAs”) to create stability

after the spin-off and pursuant to which Studio provides short-term services to South, Argosy

and AEG and long-term services to AII; and (iii) a Transition Services and License Agreement


1
         Studio’s affiliate, CB CA Lending, LLC, is a Priority Tranche Lender pursuant to that certain Omnibus
Amendment No. 2 to Credit Documents dated as of January 7, 2019, by and among Dream Center Education
Holdings, LLC, Dream Center Argosy University of California, LLC, and Dream Center Education Management,
LLC, as borrowers, certain subsidiaries of the borrowers, as guarantors, the lenders party thereto from time to time,
and U.S. Bank National Association, as administrative agent and collateral agent, as the same may be amended,
amended and restated, modified, supplemented, or otherwise modified from time to time, as discussed in the
Unopposed Joint Motion of Flagler Master Fund SPC Ltd. and U.S. Bank, National Association, to Intervene (ECF
No. 19) filed with the Court on January 30, 2019.
{7909971: }                                              2
(“TSLA”, together with the Framework Agreement and MSAs, “Transaction Documents”) with

DCEH, pursuant to which DCEH temporarily provides access to certain systems and related

licenses to Studio to allow Studio to perform under the MSAs.

         Pursuant to the Transaction Documents, Studio was granted Security Interests in certain

property of the following Receivership Entities: (i) The DC Art Institute of Raleigh-Durham,

LLC; The DC Art Institute of Charlotte, LLC; DC Art Institute of Charleston, LLC; DC Art

Institute of Washington, LLC; The Art Institute of Tennessee−Nashville, LLC; AiTN Restaurant,

LLC; The Art Institute of Colorado, LLC; DC Art Institute of Phoenix, LLC; The Art Institute of

Portland, LLC; The Art Institute of Pittsburgh, DC, LLC; The Art Institute of Philadelphia, DC,

LLC; DC Art Institute of Fort Lauderdale, LLC; The Illinois Institute of Art, LLC; The Art

Institute of Michigan, LLC; The Illinois Institute of Art at Schaumberg, LLC; The Art Institute

of Las Vegas, LLC; The Art Institute of Indianapolis, LLC; and AiIN Restaurant, LLC

(collectively, “AR Entities”); (ii) The Art Institute of Seattle, LLC (“Seattle”); and (iii) DCEH,

Argosy, and AEG (collectively, “California Entities” and together with the AR Entities and

Seattle, collectively, “Studio Obligors”). Studio’s collateral includes: (i) all accounts receivable

of the AR Entities that were or will be in existence on or after January 8, 2019, (ii) all assets of

Seattle and (iii) all assets of the California Entities with respect to the campus located in San

Diego, and (iv) all accounts receivable of the California Entities with respect to the Arts Institute

campuses located in Hollywood, Inland Empire, Orange County, Sacramento and San Francisco,

that were or will be in existence on or after January 8, 2019. 2 All of the foregoing property is

Receivership Property (as defined in the Receiver Order).


2
         The accounts receivable held by the AR Entities and the accounts receivable held by the California Entities
with respect to the Arts Institute campuses located in Hollywood, Inland Empire, Orange County, Sacramento and
San Francisco, that were in existence on or prior to January 7, 2019, were assigned to Studio as part of the
Transaction and are not Receivership Property.
{7909971: }                                              3
         Studio plainly satisfies the requirements for intervention as of right, which are set forth in

Rule 24(a) of the Federal Rules of Civil Procedure (“Federal Rules”). First, pursuant to the

Framework Agreement, Studio has duly perfected security interests in the property of the Studio

Obligors, which is Receivership Property, and which is the subject of this proceeding. Second,

the Receiver Order impairs and impedes Studio’s ability to protect its interest in the Receivership

Property. Among other things, the Receiver Order grants complete control over the Receivership

Property to the Receiver (including the ability to sell such property) and stays Studio from

exercising its remedies, as a secured party, with respect to such property. Third, none of the

parties to this proceeding can adequately represent Studio’s interests as a secured creditor under

the Transaction Documents. Although certain other secured creditors (U.S. Bank National

Association, as administrative and collateral agent, and Flagler Master Fund SPC) have sought to

intervene, they seek to protect rights under a credit facility. Neither of these parties is a party to

the Framework Agreement or other Transaction Documents and thus they cannot represent

Studio’s interests under those agreements.        Fourth, this Motion is timely filed and Studio

otherwise satisfies the requirements for intervention as of right under applicable law in the Sixth

Circuit.

         Accordingly, for these reasons and for the other reasons discussed in this Memorandum,

Studio respectfully requests that the Court enter the proposed order, attached to the Motion as

Exhibit A (the “Proposed Order”), granting Studio’s request to intervene as of right in this

proceeding.

                             DISCUSSION OF APPLICABLE LAW

         Rule 24(a) of the Federal Rules of Civil Procedure governs intervention as of right by

non-parties. That Rule provides, in pertinent part, that:

{7909971: }                                        4
                (a) Intervention of Right. On a timely motion, the court must permit
                anyone to intervene who:
                                               ...
                    (2) claims an interest relating to the property or transaction that is the
                subject of the action, and is so situated that disposing of the action may as
                a practical matter impair or impede the movant’s ability to protect its
                interest, unless existing parties adequately represent that interest.

Fed. R. Civ. P. 24 (emphasis added). “Rule 24 is broadly construed in favor of potential

intervenors.” Purnell v. City of Akron, 925 F.2d 941, 950 (6th Cir. 1991). An applicant seeking

to intervene as a matter of right under Rule 24(a) must establish the following elements:

“(1) timeliness of application; (2) a substantial legal interest in the case; (3) impairment of the

applicant’s ability to protect that interest in the absence of intervention; and (4) inadequate

representation of that interest by parties already before the court.” Northeast Ohio Coalition for

the Homeless & Serv. Employees Int’l Union, Local 1199 v. Blackwell, 467 F.3d 999, 1007 (6th

Cir. 2006).    As detailed below, the standard for mandatory intervention under Rule 24 is

satisfied.

         First, the requested intervention is timely. In determining the timeliness of a motion for

intervention as of right, courts consider five factors: “(1) the point to which the suit has

progressed; (2) the purpose for which intervention is sought; (3) the length of time preceding the

application during which the proposed intervenors knew or should have known of their interest

in the case; (4) the prejudice to the original parties due to the proposed intervenors’ failure to

promptly intervene after they knew or reasonably should have known of their interest in the case;

and (5) the existence of unusual circumstances militating against or in favor of intervention.”

Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). No one factor is dispositive;

rather, “the determination of whether a motion to intervene is timely should be evaluated in the



{7909971: }                                       5
context of all relevant circumstances.” Stupak-Thrall v. Glickman, 226 F.3d 467, 472-73 (6th

Cir. 2000) (citation and quotation marks omitted).

         Studio has satisfied the timeliness requirement. The Receivership was filed on January

18, 2019 and thus is in its very early stages. Studio’s request for intervention is being made less

than a month after the commencement of this proceeding of the Receivership.            Studio acted

promptly to protect its interests as a secured creditor of the Receivership, satisfying the third and

fourth factors. Additionally, there are unusual circumstances here that favor allowing Studio to

intervene. The Studio Obligors did not file for chapter 11 relief because a bankruptcy filing

would have resulted in a loss of vital federal funding from the Department of Education;

however, in a bankruptcy, Studio (as a secured creditor) would have automatically been a party

in interest with the right to be heard.       As a secured creditor of the Studio Obligors in

Receivership, Studio should be afforded the same right to notice and an opportunity to be heard

on matters affecting its contractual rights, collateral and recoveries, all of which will be impacted

by the Receiver Order and these proceedings. No party to this proceeding will be prejudiced by

Studio’s intervention. Thus, all of the factors considered for timeliness weigh in favor of

satisfaction of the timeliness element for mandatory intervention.

         Under the second element governing intervention as of right, the proposed intervenor

must establish that it “has a substantial legal interest in the subject matter of the case.”

Blackwell, 467 F.3d at 1007. “The Sixth Circuit has adopted a rather expansive notion of the

type of interests sufficient to invoke intervention of right.”       Bds. of Trustees. of the Ohio

Laborers’ Fringe Benefit Programs v. Ford Dev. Corp., No. 2:10-cv-0140, 2010 WL 3365927,

at *4 (S.D. Ohio Aug. 20, 2010) (citing Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th

Cir. 1997)). Further, “close cases are to be resolved in favor of recognizing an interest.” Id. The

{7909971: }                                      6
Receiver Order grants the Receiver control over the Receivership Property (which includes

Studio’s collateral) and stays any court proceeding against such assets. This clearly impairs

Studio’s rights with respect to its collateral, which is a substantial legal interest justifying

intervention.    In addition, the Receiver is authorized to sell property of the Receivership,

including Studio’s collateral. Studio has a right to be heard with respect to any such sales to

protect its interests.

         In order to establish the third element for mandatory intervention−impairment of a

proposed intervenor’s interest if intervention is not permitted−Studio “must show only that

impairment of its substantial legal interest is possible if intervention is denied.” Miller, 103 F.3d

at 1247. “[T]he requirement of impairment of a legally protected interest is a minimal one: the

requirement is met if the applicant shows ‘that representation of his interest ‘may be’

inadequate.’” Blackwell, 467 F.3d at 1007 (quoting Trbovich v. United Mine Workers of Am.,

404 U.S. 528, 538 n.10 (1972)). The Receiver Order prohibits Studio from exercising its

remedies as a secured party with respect to the Receivership Property. These limitations impair

Studio’s interests as a secured creditor. In addition, if intervention is not granted, Studio will be

denied the right to be heard with respect to issues involving disposition of its collateral. Thus,

impairment of Studio’s legal rights is clearly possible, satisfying the standard articulated in

Miller and Blackwell.

         The fourth and final element requires that an applicant show that there will be inadequate

representation of its interest by parties already before the Court. The Supreme Court has

explained that an applicant’s burden with respect to this factor is “minimal” because “the Rule is

satisfied if the applicant shows that the representation of his interest ‘may be’ inadequate.”

Trbovich, 404 U.S. at 538 n.10. A brief consideration of the disparate interests of the current

{7909971: }                                      7
parties to the litigation and the interests of Studio demonstrates that Studio’s interests will not be

adequately represented. The Plaintiff is an unsecured creditor of the Defendants whose interest

is in maximizing its recovery on its unsecured claim. The Defendants’ interest in this lawsuit is

to minimize their liabilities. The Receiver’s interest is in acting as a fiduciary for the Court.

None of these interests aligns with Studio’s interests as a secured creditor. Furthermore, while

other secured creditors have sought to intervene, their interests are tied to the repayment of the

Defendants’ debts under a credit facility, while Studio seeks intervention to protect its interests

under the Transaction Documents to which the other secured creditors are not parties. Indeed, it

is possible that the Plaintiff, the Defendants, the Receiver and even the other secured creditors

will have different views than Studio regarding how the Receivership should be administered so

as to maximize the assets available to satisfy the Defendants’ obligations to various classes of

creditors, as well as other stakeholders.

         Accordingly, all four of the Sixth Circuit’s elements for mandatory intervention under

Rule 24(a) are satisfied. Accordingly, Studio’s Motion to Intervene as of right should be

granted.

         Finally, even where an applicant fails to satisfy the requirements of intervention as of

right, the Court has discretion to grant permissive intervention under Federal Rule 24(b). “To

intervene permissively, a proposed intervenor must establish that the motion for intervention is

timely and alleges at least one common question of law or fact.” See United States v. Michigan,

424 F.3d 438, 445 (6th Cir. 2005).          Once the proposed intervenor establishes those two

requirements, the “court must then balance undue delay and prejudice to the original parties, if

any, and any other relevant factors to determine whether, in the court’s discretion, intervention

should be allowed.” Id. Moreover, “permissive intervention under Rule 24(b) is to be liberally

{7909971: }                                       8
granted, so as to promote the convenient and prompt disposition of all claims in one litigation.”

Berk v. Moore, No. 2:10-cv-1082, 2011 WL 1792534, at *3 (S.D. Ohio May 9, 2011). As

discussed above, this Motion is timely and the disposition of the Receivership Property, some of

which serves as Studio’s collateral, lies at the heart of this proceeding. Accordingly, even if this

Court does not grant intervention as of right pursuant to Federal Rule 24(a), it should grant

permissive intervention pursuant to Federal Rule 24(b).

                                         CONCLUSION

         As a secured creditor directly impacted by the Receiver Order and the potential wind

down of the Defendants’ operations, Studio has the right to intervene in this case so that its

interests can be protected. Accordingly, Studio respectfully requests that the Court enter the

Proposed Order granting its Motion to Intervene in this proceeding.




{7909971: }                                      9
Dated: February 12, 2019

                                                     Respectfully submitted,

                                                     s/ Scott N. Opincar
                                                     Scott N. Opincar (0064027)
                                                     M. Colette Gibbons (0003095)
                                                     Adam C. Smith (0087720)
                                                     MCDONALD HOPKINS LLC
                                                     600 Superior Avenue, East
                                                     Suite 2100
                                                     Cleveland, OH 44114
                                                     Telephone: (216) 348-5753
                                                     Facsimile: (216) 348-5474
                                                     Email: sopincar@mcdonaldhopkins.com
                                                             cgibbons@mcdonaldhopkins.com
                                                             acsmith@mcdonaldhopkins.com

                                                     OF COUNSEL: 3

                                                     Dianne F. Coffino
                                                     Martin E. Beeler
                                                     Gabriella B. Zahn-Bielski
                                                     COVINGTON & BURLING LLP
                                                     The New York Times Building
                                                     620 Eighth Avenue
                                                     New York, NY 10018
                                                     Telephone: (212) 841-1000
                                                     Facsimile: (212) 841-1010
                                                     Email: dcoffino@cov.com
                                                            mbeeler@cov.com
                                                            gzahnbielski@cov.com

                                                     Counsel for Studio Enterprise Manager, LLC




3
         Covington & Burling LLP attorneys are in the process of collecting good-standing certificates necessary for
admission pro hac vice and will be filing motions for admission pro hac vice once all necessary supporting materials
are available to comply with local rules.
{7909971: }                                             10
                                      Certificate of Service

         A copy of the foregoing was served via the Court’s Electronic Filing Systems on this

February 12, 2019.

                                              s/ Scott N. Opincar
                                              Scott N. Opincar (0064027)

                                              Counsel for Studio Enterprise Manager, LLC




{7909971: }                                     11
